Citation Nr: 1454221	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for Meniere's disease.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

3. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1984, May 1985 to December 1989, and April 2006 to February 2008.  The Veteran also had periods of service with a reserve component. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO).

In January 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that in September 2014 the RO proposed to reduce the Veteran's rating for Meniere's disease from 60 percent to 0 percent.  The reduction has not been effectuated and is not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to complete additional development in this case.

	Meniere's disease

VA treatment records indicate that the Veteran was denied Social Security disability in 2008, 2010, and 2012.  Records received from the Social Security Administration (SSA) in January 2010 include a determination dated January 2009 and the underlying medical documentation.  However, no more recent SSA records have been associated with the Veteran's claims file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  

	PTSD and TBI

With respect to the claim for entitlement to a rating in excess of 70 percent for PTSD and depressive disorder and for entitlement to a rating in excess of 10 percent for TBI, the Board finds that remand is required for the AOJ to issue a statement of the case (SOC).

In April 2014 the RO granted the Veteran an increased rating of 70 percent for PTSD and major depressive disorder and an increased rating of 10 percent for TBI.  In June 2014 the Veteran filed a notice of disagreement with the rating decision on those two issues.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain all VA treatment records from January 2014 to present.

3. Thereafter, readjudicate the Veteran's claim for an initial rating in excess of 60 percent for Meniere's disease in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

4. Send the Veteran a statement of the case concerning his claims for of entitlement to a rating in excess of 70 percent for PTSD and depressive disorder and entitlement to a rating in excess of 10 percent for TBI.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



